





Exhibit 10.1


SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (“Agreement”) is made and entered
into this 2nd day of April 2018, by and between W.W. Grainger, Inc. (“Grainger”)
and Ronald Jadin (the “Officer”). The Officer understands and voluntarily enters
into this Agreement with Grainger and, in consideration of the Separation
Payments and benefit continuation described herein, agrees as follows:


1.
Resignation as Officer; Separation Date. The Officer hereby acknowledges that he
has voluntarily resigned effective May 2, 2018 (the “Resignation Date”) as an
Officer of Grainger and of all corporations that are direct or indirect
subsidiaries of or otherwise affiliated with Grainger (“Affiliates”), and as
trustee, member or fiduciary of all trusts, committees or similar bodies of or
otherwise affiliated with Grainger and the Affiliates. In an effort to provide
for an orderly transition, the Officer has agreed to continue providing ongoing
services to Grainger for purposes associated with role and activity transition.



2.
Separation Payments. During the formal Compensation Continuation period
beginning May 2, 2018 and extending through August 2, 2020, the Officer shall be
paid by way of Grainger’s normal payroll process an amount representing the
equivalent of eighteen months’ pay. Each payment shall be pro-rated and paid in
bi-weekly installments less required deductions, beginning May 2, 2018 and
thereafter running through August 2, 2020 (the “Termination Date”) in accordance
with Grainger’s then existing payroll schedule. Upon reaching my Termination
Date, Officer shall be considered a Profit Sharing Trust Retiree of the Company,
and shall thereafter receive all benefits associated with that status. No
Separation Payments shall be made to the Officer until at least the eight (8th)
day following the day on which this Agreement is fully executed, and provided
that the Agreement is not revoked by the Officer pursuant to Section 22 prior to
that date.













3.
Benefits.



a.
Health, Dental, Life and Vision. To the extent that the Officer currently
participates, Grainger will continue to provide, through deductions from the
Officer’s Compensation Continuation Payments at the same rate paid by employees,
group health, dental and vision benefits and life insurance as currently
maintained for the Officer, or as subsequently modified by Grainger, through the
Termination Date. Group Dental and Group Life Insurance will terminate earlier,
however, on the date that the Officer becomes eligible for benefit coverage
through a subsequent employer. After the Officer’s Group Health benefit coverage
ceases on August 2, 2020, the Officer may elect to continue group health and
dental benefits under COBRA or retiree health coverage under Grainger’s Retiree
Health Program.






--------------------------------------------------------------------------------





  
b.
Unemployment Benefits. The Officer agrees that he will not apply for
unemployment benefits while he continues to receive Compensation continuation
Payments through the Officer’s Termination Date or at any time in the future
that would otherwise be chargeable to Grainger’s unemployment insurance account.
Any amounts of unemployment insurance benefits received by the Office during
this same time period shall be offset against the Officer’s Separation Payments.



c.
PTO Time. The Officer understands that he will not be eligible for or accrue any
additional PTO eligibility after the Separation Date. Payment for any earned but
unused 2018 PTO will be paid to the Officer once calculated and as soon as
practical, by way of Grainger’s normal payroll process, following the Officer’s
Separation Date.



d.
Management Incentive Program (MIP). As an additional Separation Payment to those
provided for in Section 2 hereof, the Officer will participate, on a 4/12th
pro-rata basis, in the 2018 MIP. For such periods, the Officer’s payment shall
be based upon the Officer’s current salary, target percentage level and Company
performance. This payment will be made to Officer during the first quarter of
2019 when 2018 MIP bonuses are paid. Officer will not be eligible for any MIP or
other cash incentive award other than the above referenced amounts or for any
other periods following the Separation Date.



e.
Career Continuation - Outplacement Assistance. Upon Officer’s request, Officer
shall be eligible to receive professional Career Continuation - Outplacement
services. Officer shall have the opportunity to interview and then select a
service provider from those designated firms made available to him for this
purpose by Grainger.



f.
Profit Sharing Contribution. Officer shall be eligible to receive a Grainger
Profit Sharing Contribution for the years 2018, 2019 and 2020 as well as a
payout of any vested funds contained within Officer’s account pursuant to the
provisions of the Plan then in effect. Additionally, Officer shall also be
eligible to receive a fully vested 401-K contribution for any compensation
continuation payments that are attributable to term of this Agreement.

 
g.
Cessation of Benefits. All other benefits and the Officer’s eligibility to
participate in any other Grainger employee programs will cease as of the
Separation Date, except as provided or referenced in this Agreement. The amounts
and benefits payable to the Officer under this Agreement shall be in lieu of any
amounts or benefits otherwise provided under any severance plan or policy of
Grainger.



h.
Frozen Executive Death Benefit: As a PST Retiree, Officer is eligible to receive
a cash payout pursuant to the provisions of the previously frozen Executive
Death Benefit Plan. Said payment shall be made to Officer on or about October
15, 2018.








--------------------------------------------------------------------------------





4.
LTIP - Stock Options, Restricted Stock Units and Performance Shares. By way of
this Agreement and pursuant to the provisions of the applicable Plans, Officer
shall be eligible to receive a payout of all vested LTIP awards to include his
2016 and 2017 Performance Share Awards at the time that Performance Shares are
normally paid along with his 2015 RSU Award upon its vesting.

    
5.
General Release and Waiver of Claims. In exchange and in consideration for the
promises, obligations, and agreements undertaken by Grainger herein, which the
Officer agrees and acknowledges are adequate and sufficient consideration, the
Officer, on behalf of himself, his spouse, agents, representatives, attorneys,
assigns, heirs, executors, administrators, and other personal representatives,
releases and forever discharges Grainger, the Affiliates, and all of their
officers, employees, directors, agents, attorneys, personal representatives,
predecessors, successors, and assigns (hereinafter collectively referred to as
the “Releasees”) from any and all claims of any kind which he has, or might
have, as of the date of this Agreement; or which are based on any facts which
exist or existed on or before the date of this Agreement. The claims the Officer
is releasing include, but are not limited to, all claims relating in any way to
his employment at Grainger or his separation from that employment; and all
claims under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, 42 U.S.C. § 1981, the Equal Pay Act, the Employee Retirement Income
Security Act, the Americans with Disabilities Act, the Federal Rehabilitation
Act, the Age Discrimination in Employment Act (“ADEA”), the Older Worker Benefit
Protection Act, the Equal Pay Act, as amended, the Illinois Fair Employment
Practices Act, the Illinois Wage Payment and Collection Act, or any other
federal, state or local law relating to employment, discrimination, retaliation,
or wages, or under the common law of any state (including, without limitation,
claims relating to contracts, wrongful discharge, retaliatory discharge,
defamation, intentional or negligent infliction of emotional distress, and
wrongful termination of benefits). The Officer also releases and forever
discharges Grainger and all other Releasees from any and all other demands,
claims, causes of action, obligations, agreements, promises, representations,
damages, suits, and liabilities whatsoever, both known and unknown, in law or in
equity, which he has or might have as of the date of this Agreement. The Officer
understands that this Section 5 of this Agreement contains a complete and
general release of any claim that he now has against Grainger and all other
Releasees, or could ever have against Grainger and all other Releasees, based on
any fact, event, or omission that has occurred up to the time at which he signs
the Agreement.



The Officer does not intend to nor is he waiving any rights or claims that may
arise after the date that he signs this Agreement, or any right on the Officer’s
part to challenge the knowing and voluntary nature of this release with respect
to claims under ADEA. Notwithstanding the foregoing, the Officer does not waive
any rights he may have to benefits available after termination under any
company-sponsored employee benefit plan, or any rights he may have to insurance
protection and/or indemnification for actions taken by the Officer while an
employee and Officer of Grainger. The Officer acknowledges that this





--------------------------------------------------------------------------------





is an individually negotiated agreement and he agrees that his termination of
employment with Grainger is not pursuant to an employment termination program as
that term is used in the ADEA.


Excluded from this General Release and Waiver are any claims or rights which
Officer cannot waive by law, including workers’ compensation claims, as well as
any claims for breach of this Agreement. Also excluded from this Agreement are
Officer’s rights to file a charge with the Equal Employment Opportunity
Commission or any other federal, state or local agency, and to participate in an
agency investigation. Officer, however, waives all rights to recover money or
other individual relief if any administrative agency or another person or entity
pursues any claim on Officer’s behalf arising out of or related to Officer’s
employment with Grainger. Officer represents that there is no lawsuit or other
claim against Grainger pending in any federal, state, or municipal court or
other tribunal which has not been addressed herein.


The Officer understands and agrees that this waiver and release is an essential
and material term of this Agreement and that, without such provision, no
agreement would have been reached by the parties.


6.
Covenant Not to Sue. The Officer agrees not to pursue or permit to be filed or
pursued against Grainger or any Releasee, any claim or action before any
federal, state, or local, administrative, legislative or judicial body based on
any claim or liability described in the foregoing section, or otherwise related
in any way to the Officer’s employment with Grainger, and understands that the
purpose of this waiver and release is to dispose of, with finality, any claims
that the Officer may have against Grainger and all other Releasees so that there
will be no disputes or controversies concerning any matters following the
Separation Date. The Officer has no such claim or lawsuit outstanding at this
time, and the Officer does not know of any such potential claim or lawsuit that
may be asserted by the Officer or any other person in connection with the
Officer’s employment with Grainger. The Officer understands that the terms of
this section do not apply to a challenge to the knowing and voluntary nature of
this release with respect to claims under ADEA.



7.
Unfair Competition.



a.
The Officer acknowledges that in connection with the performance of his duties
for Grainger, he has either created, used or accessed confidential and trade
secret information of Grainger and the Affiliates (as further described in
Section 11 below). The Officer further acknowledges that his employment with or
other work on behalf of a Competitor (defined in Section 7(b) and 7(c)below)
would necessarily and inevitably lead to his unauthorized use or disclosure of
such confidential and trade secret information. Accordingly, the Officer agrees
that based upon the special consideration provided by way of this Agreement, and
for a period beginning on the date hereof and continuing until the first
anniversary of the Termination Date, and within one hundred (100) miles of any
branch, office or distribution center of Grainger or an Affiliate to which he
was assigned either physically or electronically within two years prior to
ceasing active employment with the Company, as






--------------------------------------------------------------------------------





well as on behalf of any Competitor specifically identified on Exhibit A,
anywhere in the United States (the “Restricted Area”), he will not directly or
indirectly, whether as executive, officer, director, owner, shareholder,
partner, associate, consultant, advisor, contractor, joint venturer, manager,
agent, representative or otherwise, work for a Competitor at said location or
within the above designated 100 mile radius in any capacity that would involve:


i.
the same or substantially similar functions or responsibilities to those the
Officer performed for Grainger within two years of the Separation Date; or



ii.
supervision over the same or substantially similar responsibilities to those the
Officer performed for Grainger within two years of the Separation Date; or



iii.
assisting a Competitor in decisions that involve or affect the same or a
substantially similar area of operations to those the Officer was involved in
with Grainger within two years of the Separation Date.



The Officer may not circumvent the purpose of this restriction by engaging in
business within the Restricted Area through remote means such as telephone,
correspondence, electronic or any other form of computerized communication.


b.
A “Competitor” is any person or legal entity or branch, office or operation
thereof (a “Firm”) that engages in business that is competitive with the
business activities of Grainger through, but not limited to: (i) selling
maintenance, repair and operating (MRO) supplies to North American businesses;
(ii) providing indirect materials management services to North American
businesses; (iii) aggregating information regarding indirect materials for the
purpose of conducting business-to-business Internet commerce with North American
businesses; or (iv) indirect materials procurement services to North American
businesses. Without limiting the generality of the foregoing, each of the Firms
identified on Exhibit A hereto constitutes a Competitor.



c.
A Firm shall not be deemed a Competitor unless the aggregate revenue of such
Firm for its most recently completed fiscal year that is attributable to the
categories of products and services set forth in clauses (i) through (iv) of
Section 7(b) above equals more than 5% of the aggregate amount of consolidated
revenue that Grainger derived from such categories of products and services
during its most recently completed fiscal year.



d.
The Officer may at any time, or from time to time, request Grainger to advise
the Officer in writing whether or not Grainger considers a specified Firm to be
a Competitor. Any such request shall be made by written notice to Grainger that
includes: (i) the name of the specific business unit for which the Officer
proposes to work; (ii) the name or names of any parent companies of such
business unit; (iii) a description of the specific services which the Officer
proposes to perform for such business unit; (iv) a






--------------------------------------------------------------------------------





statement as to why the Officer believes that the performance of such services
will not adversely affect Grainger’s legitimate protectible interests; and (v)
the requested date of Grainger’s response (which date shall be at least 14 days
after the date of Grainger’s receipt of the Officer’s request).


e.
The Officer specifically recognizes and affirms that Section 7(a) is a material
and important term of this Agreement. If any court of competent jurisdiction
determines that the covenant set forth in Section 7(a), or any part thereof,
would be unenforceable due to the stated duration or geographical scope of such
covenant, such court shall have the power to reduce the duration or scope of
such provision, as the case may be, and, as so reduced, such provision shall
then be enforceable. If the court does not modify such provision as aforeseaid,
or if the provision is otherwise held or found invalid or unenforceable for any
reason whatsoever, then (without limiting any other remedies which may be
available to Grainger under this Agreement or otherwise, including, without
limitation, Section 13 hereof), Grainger shall be entitled to cease making
payments and furnishing benefits to the Officer pursuant to this Agreement and
shall be further entitled to receive from the Officer reimbursement of all
Separation Payments and other payments and benefits theretofore furnished to the
Employee pursuant to this Agreement.



Pending such reimbursement, and without limiting Grainger’s rights under Section
13 hereof or any other rights and remedies of Grainger, Grainger shall have the
right to offset the amount of such reimbursement against any amount or benefit
otherwise payable to the Officer.


8.
Non-Disparagement. The Officer agrees to take no action in derogation or
disparagement of Grainger or the Affiliates, or their respective businesses or
strategic interests, or the Releasees. The Officer further agrees not to discuss
or otherwise comment on Grainger or any Affiliate, or their respective
businesses or strategic interests, or the Releasees, in public, for publication
on electronic media (including but not limited to chat rooms, message boards, or
the like), in similar public forums, or otherwise, other than communication of
publicly available information. In turn, Grainger agrees that its Senior
Corporate Officers will make no public statements nor sanction any action in
derogation or disparagement of the Officer.



9.
Non-Interference with Business Relationships. The Officer agrees not to
interfere with the employment of any Grainger employee or otherwise with the
business relationships of Grainger, and to the extent required to enforce this
promise, agrees not to induce, directly or indirectly, any Grainger customer or
supplier to breach any contract with Grainger, and further agrees not to
solicit, attempt to hire, or hire, directly or indirectly, any Grainger
employee, or request, induce or advise any such employee to leave the employment
of Grainger at any time before the Termination Date and for one year thereafter.
Should the Officer wish to hire a Grainger employee in contravention of this
Section 9, or to perform work which is precluded by the Officer’s
non-competition obligations set forth in Section 7 hereof, the Officer
understands that he may request that Grainger agree that the Officer may perform
such






--------------------------------------------------------------------------------





work or offer employment to such employee, and that with Grainger’s prior
written agreement, which it may withhold at its sole discretion, the Officer may
do so.


10.
Return of Property: Business Expenses. The Officer shall promptly account for
and return to Grainger all Grainger property, including but not limited to
proprietary information, which is in the Officer’s possession or control. This
property includes (but is not limited to) Officer’s Grainger work computer along
with related drives and peripherals, correspondence, financial materials, files,
reports, minutes, plans, records, surveys, diagrams, computer print-outs, floppy
disks, manuals, client/customer information and documentation, and any company
research, goals, objectives, recommendations, proposals or other information
relating to Grainger, its business, or its clients or customers, which is not
generally known to the public, and which the Officer acquired in the course of
his employment with Grainger. Notwithstanding, Officer shall be permitted to
retain his Grainger cell phone along with his current telephone number. The
Officer further agrees that all business expenses incurred prior to the
Separation Date that are reimbursable in accordance with Grainger’s normal
policies and procedures have been reimbursed to the Officer or submitted for
reimbursement, and that other than as specifically provided in this Agreement,
the Officer will not incur any additional business expenses after the Separation
Date unless previously authorized and approved in writing by Grainger.



11.
Confidential Information. The Officer agrees to refrain from ever disclosing to
anyone outside the employment of Grainger any confidential or trade secret
information, whether in oral, written and/or electronic form, including but not
limited to information that (a) relates to Grainger’s or the Affiliates’ past,
present and future research, development, technical and non-technical data and
designs, finances, marketing, products, services, customers, suppliers, and
other business activities of any kind or (b) has been identified, either orally
or in writing, as confidential by Grainger or any Affiliate; provided that this
limitation shall not apply to information that is part of the public domain
through no breach of this Agreement or is acquired from a third party not under
similar nondisclosure obligations to Grainger or such Affiliate. The Officer
acknowledges that his obligations under any confidentiality or nondisclosure or
similar agreements or provisions that the Officer previously executed will
remain in full force and effect. Further, through the Termination Date, the
Officer agrees to fully comply with all policies of Grainger regarding
confidential or trade secret information.



12.
Cooperation with Company. The Officer agrees, during the term of this Agreement
as well as during the 6 month period immediately thereafter, to both make
himself available and to provide reasonable cooperation to Grainger or its
attorneys to assist Grainger or serve as a witness in connection with any
matter, litigation, potential litigation, or other business matter in which the
Officer may have knowledge, information, or expertise. The Officer also agrees
to provide Grainger or its designated representatives, upon request, with
information and assistance about programs, processes,






--------------------------------------------------------------------------------





and projects related to the Officer’s job responsibilities while employed by
Grainger; to answer any questions relating to the work to which the Officer was
assigned; and to otherwise provide reasonable cooperation to Grainger regarding
matters relating to this Agreement and the Officer’s employment with Grainger.
Grainger will reimburse the Officer for any reasonable expenses he incurs in
activities which he undertakes at Grainger’s request pursuant to this Section
12.


13.
Breach of Agreement; Misconduct. The Officer understands and agrees that if,
after receiving all or any part of the payments and benefits described herein,
the Officer breaches this Agreement, or commits or is discovered to have
committed any act of embezzlement, fraud or theft with respect to the property
of Grainger, or deliberately causes or is discovered to have deliberately
caused, any loss, damage, injury or other endangerment to Grainger’s property,
reputation or past, present, or future directors, officers or employees,
Grainger reserves the right to demand repayment of all such payments and
benefits. Grainger shall further be released from any future payment then or
thereafter otherwise due and shall discontinue any and all benefit coverage
(other than retiree health coverage, vested benefits under the PST and SPSP, and
COBRA coverage if otherwise available). To the extent permitted by law, the
Officer further understands and agrees that Grainger reserves the right to
pursue all other available remedies in an effort to preserve its legitimate
business interests. The Officer also agrees to indemnify and hold harmless
Grainger from any loss, cost, damage, or expense, including fees, which Grainger
may incur because of the Officer’s violation of this Agreement. The Officer
understands that this Section 13 does not apply to a challenge to the knowing
and voluntary nature of this release with respect to claims under ADEA.



14.
Supersedes Other Agreements. Other than any vested rights that the Officer may
have under employee benefit plans subject to ERISA, the Officer understands that
this Agreement supersedes any and all obligations (written or oral) which
Grainger otherwise might have to the Officer for compensation or other
expectations of remuneration or benefit on the Officer’s part. The Officer
specifically acknowledges that all of Grainger’s obligations under the Change in
Control Employment Agreement entered into between Grainger and the Officer (the
“Change in Control Agreement”) shall become null and void as of the Separation
Date. Notwithstanding the above and based upon the special consideration
provided by way of this Agreement, all obligatory provisions relating to the
Officer that are contained within any Grainger Non-Competition Agreement, Stock
Option, Special RSU, or Performance Share Agreement entered into between the
Officer and Grainger, or other Grainger Governance shall remain in full force
and effect as originally executed and be incorporated by reference as being
materials parts of this Agreement.



15.
References. At the Officer’s request, Grainger will provide appropriate neutral
references to prospective future employers of the Officer. Those references will
be provided by DG MacPherson or his designee on behalf of Grainger,






--------------------------------------------------------------------------------





with the specific content of such references to be mutually agreed between
Grainger and the Officer in the future.


16.
Continuation After Death. The Officer understands that in the event of the
Officer’s death, Grainger’s obligations under this Agreement will extend to the
Officer’s beneficiaries, heirs, executors, administrators, personal
representatives and assigns.



17.
Agreement Not Assignable. The Officer may not assign, and the Officer represents
that he has not assigned, this Agreement or any rights or Grainger’s obligations
under this Agreement to any other person.



18.
Entire Understanding. The Officer understands and agrees that this Agreement,
including Exhibit A hereto, contains the entire understanding between the
parties and may not be amended except by mutual agreement in an amendment
executed by both parties.



19.
Severability. The provisions of this Agreement are declared to be severable,
which means that if any provision of this Agreement or the application thereof
is found to be invalid, the invalidity shall not affect other provisions or
applications of this Agreement, which will be given effect without the invalid
provisions or applications. In the event that a court of competent jurisdiction
concludes that any term, provision or section of this Agreement is invalid or
unenforceable (and, in the case of Section 7(a) of this Agreement, such
provision is not modified by the court to be enforceable as described in Section
7(e) hereof), then said term, provision, or section shall be deemed eliminated
from this Agreement to the extent necessary and in order to permit the remaining
portions of the Agreement to be enforced. Any such eliminations shall not affect
Grainger’s entitlement, if any, to receive, pursuant to Sections 7(e) and 13
hereof, amounts paid and benefits provided to the Officer under this Agreement.



20.
Confidentiality of Agreement. The Officer represents and agrees, except as
otherwise required by law, to keep the terms, amount and facts surround this
Agreement completely confidential, save claims involving workplace harassment,
and that the Officer will not disclose any information concerning this Agreement
to anyone; provided, however, that this section will not prevent the Officer
from disclosing information concerning this Agreement to the Officer’s spouse,
attorneys, accountants, financial or tax advisors, a designated Grainger
official, or as required by law or spouse. Notwithstanding, in accordance with
U.S. Treasury Regulation 1.6011-4(b)(3)(iii), each party (and each employee,
representative, or other agent of each party) to this Agreement may disclose to
any and all persons, without limitation of any kind, the tax treatment, tax
structure, and all materials of any kind provided to the other party relating to
such tax treatment and tax structure. Nothing in this confidentiality provision
prohibits Officer from reporting possible violations of federal law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, the Congress,
and any agency Inspector General, or making other disclosures that are protected
under the






--------------------------------------------------------------------------------





whistleblower provisions of federal law or regulation. Officer does not need the
prior authorization of the Company to make any such reports or disclosures and
Officer is not required to notify the Company that Officer has made such reports
or disclosures. Officer may disclose Trade Secrets in confidence, either
directly or indirectly, to a Federal, State, or local government official, or to
an attorney, solely for the purpose of reporting or investigating a suspected
violation of law, or in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. Additionally, Officer may
file a lawsuit, to include retaliation, in conjunction with reporting a
suspected violation of law and may disclose related Trade Secrets to his
attorney and use them in related court proceedings, as long as the individual
files documents containing the Trade Secret under seal and does not otherwise
disclose the Trade Secret except pursuant to Court Order.
  
21.
Jurisdiction and Governing Law. The Officer acknowledges that for the purpose of
this Agreement as well as his employment with Grainger, he is an Illinois
employee. This Agreement shall in all respects be interpreted, enforced and
governed by and under the laws of the State of Illinois, without regard to its
conflicts of law principles.



22.
Voluntary Agreement. The Officer acknowledges that the payments and benefits
that Grainger is providing hereunder exceed the compensation and benefits
otherwise payable to the Officer or on the Officer’s behalf and that such
Separation Payments and benefits are provided by Grainger in exchange for
execution of this Agreement. The Officer acknowledges that he was given
twenty-one (21) days to consider the terms of this Agreement, that the Officer
may revoke this Agreement at any time within seven (7) days after the date that
the Officer signs it, and that he has been advised to and has had the
opportunity to seek out counsel of his own choice. Any revocation must be
communicated in writing, via personal delivery or overnight mail, to Henry F.
Galatz, Labor Counsel, W.W. Grainger, Inc., 100 Grainger Parkway, Lake Forest,
Illinois 60045. The Officer further understands that this Agreement does not
take effect until after the expiration of the seven (7) day period for
revocation. All referenced Separation Payments and applicable benefits
identified in this Agreement will automatically cease on the 21st day should the
Officer not return a fully executed copy of this Agreement to Grainger within
the specified 21-day consideration period. The Officer has read this Agreement
and understands all of its terms.





I have read this Separation Agreement and General Release and I understand all
of its terms. I voluntarily execute this Separation Agreement and General
Release with full knowledge of its meaning, on this 2nd day of April 2018.


W.W. GRAINGER, INC.


/s/ Ronald L. Jadin                     By:    /s/ John L. Howard         
Ronald L. Jadin                     Name: John L. Howard
Title: SVP, General Counsel





